 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 1 of 7 PAGEID #: 6312




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,

                             Plaintiff,     :       Case No. 2:17-cr-164
                                                    Also 2:21-cv-01164

                                                    District Judge Edmund A. Sargus, Jr.
       -   vs     -                                 Magistrate Judge Elizabeth Preston Deavers

MARTIN NEFTALI AGUILAR-RIVERA,

                             Defendant.             :



                             OPINION AND ORDER

       This case is before the Court on Defendant’s Objections (ECF No. 1235) to the Magistrate

Judge’s Report and Recommendations recommending Defendant’s Motion to Vacate under 28

U.S.C. § 2255 be dismissed as untimely (ECF No. 1212). The United States has responded to

Defendant’s Objections (ECF No. 1309).

       A litigant who objects to a Magistrate Judge’s report and recommendations on a dispositive

matter is entitled to de novo review of any portion of the report to which he or she has made

substantial objection. The Court has conducted that review and this Opinion embodies the results

of that review.

       Defendant was indicted by the grand jury for this District in 2017. On July 22, 2019, he

pleaded guilty, pursuant to Plea Agreement to Counts One and Four of the Second Superseding

Indictment, charging him with conspiracy to commit racketeering and murder in aid of

racketeering (ECF Nos. 826, 833). On October 16, 2019, he was sentenced to concurrent terms of

                                                1
 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 2 of 7 PAGEID #: 6313




life imprisonment on those charges (ECF No. 922). Defendant did not timely appeal, but on

January 2, 2020, he moved for leave to file a late appeal (ECF No. 975). In the Motion he states

he had every intention of filing a notice of appeal “within the fourteen days allowed by the Court.”

Id. at PageID 3669. In it he makes no claim that he instructed his trial attorney, Diane Menashe,

to file a notice of appeal. Instead, he criticizes her for not sending him transcripts, etc. The Court

denied the Motion on January 27, 2020, as it was bound to do (ECF No. 989).

       On March 11, 2021, Defendant signed and mailed the instant Motion to Vacate under 28

U.S.C. § 2255 (ECF No. 1211, PageID 5047). This date of deposit in the prison mailing system

counts as the date of filing for the Motion. Towns v. United States, 190 F.3d 468 (6th Cir. 1999).

¶ 18 of the § 2255 form reads: “TIMELINESS OF MOTION: If your judgment of conviction

became final over one year ago, you must explain why the one-year statute of limitations as

contained in 28 U.S.C. § 2255 does not bar your motion.” Defendant answered that this section

was not applicable to him. (ECF No. 1211, PageID 5045).



The Report and Recommendations



       On initial review under Rule 4 of the Rules Governing § 2255 Motions, Magistrate Judge

Deavers recommended that the Motion be dismissed as untimely (ECF No. 1211). She calculated

that Defendant’s conviction became final on November 1, 2019, fourteen days after judgment,

when his time to appeal expired. Id. at PageID 5050. The one-year statute of limitations enacted

by the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat.

1214)(the "AEDPA") and codified at 28 U.S.C. § 2255(f)(1) began to run the next day and expired

November 2, 2020, more than four months before Defendant filed the instant Motion. Id.



                                                  2
    Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 3 of 7 PAGEID #: 6314




        Defendant asserts, as his sole ground for relief, that his attorney refused to file an appeal

after being requested by him to do so. He claims that after sentencing on October 16, 2019 1, he

instructed his attorney, Diane Menashe, to file a notice of appeal, but she told him that he could

not appeal his sentence and she refused to do so. (Motion to Vacate, ECF No. 1211, PageID 5039).



Defendant’s Objections



        To excuse his delay, Defendant claims he was transferred to USP Lee County after

sentencing, arriving there November 19, 2019(ECF No. 1235, PageID 5114). Two months later

he claims he was placed in “SHU” 2 on account of an investigation “due to some other person’s

acts.” He remained there for seven months. Designated to USP Atwater, he was still unable to

access a law library or legal materials. Id. The entire Bureau of Prisons, he claims, was on

lockdown because of the COVID-19 pandemic and he did not learn until March 2021 that his

appeal had not been filed. Id. at PageID 5115.

        Defendant also asserts the instant Motion “is not a collateral attack upon the sentence or

conviction but a request to reopen direct appeal to challenge the involuntariness of his "PLEA"

to an unconstitutionally vague law, in light of the Supreme Court decision in Davis 3.” (Objections,

ECF No. 1235, PageID 5115).

        Defendant next claims his plea should be vacated because neither the United States nor his

own attorney advised him that conspiracy to commit murder in aid of racketeering is a crime of

violence because of 18 U.S.C. § 924(c)(3)(B). Id. at PageID 5116-57. Defendant claims he only



1
  In his Objections, he claims this instruction was given on November 1, 2019 (ECF No. 1235, PageID 5112.
2
  A “segregated housing unit.”
3
  United States v. Davis, 139 S. Ct. 2319 (June 24, 2019).

                                                       3
 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 4 of 7 PAGEID #: 6315




learned in November 2019 that he had pleaded guilty to an unconstitutional statute. Id. Defendant

also claims his plea was involuntary because the Spanish interpreter at his plea hearing did not

translate English into the particular dialect of Spanish that he speaks, although he does not identify

what that dialect is. Id. at PageID 5120.



Government Response to the Objections



       The United States responds to the Objections by arguing that Judge Deavers’ calculation

of the statute of limitations date is correct. It offers considerable argument as to why Defendant

is not entitled to a later start date for the running of the statute or to equitable tolling (Response,

ECF No. 1309, PageID 5766-73).

       The United States has also provided the sworn affidavit of Attorney Menashe who disputes

Defendant’s claim of not being able to understand English, noting that by the end of the case his

English was good enough to allow consultation without an interpreter. Id. at Attachment A, ¶ 12,

quoted at PageID 5774. Even more significantly, she swears that neither at the sentencing hearing

nor at any time within the next fourteen days did Defendant instruct her to appeal. Id. at ¶ 14.

Indeed she never learned of his desire to appeal until she received notice of his filing the pro se

motion for delayed appeal. Id.



Analysis



       With the assistance of counsel, Defendant entered into a Plea Agreement with the United

States on July 26, 2019 (ECF No. 826). In it he agreed to plead guilty to Count One which charged



                                                  4
 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 5 of 7 PAGEID #: 6316




him with Conspiracy to Commit Racketeering, in violation of 18 U.S.C. § 1962(d), and Count

Four which charged him with Murder in Aid of Racketeering, in violation of 18 U.S.C. §

1959(a)(1). In return for his guilty plea, the United States gave up its opportunity to seek capital

punishment in this case. Indeed, the parties agreed that the appropriate sentence was a term of life

imprisonment without the possibility of release. Id. at PageID 2895. Part of the agreement was a

waiver of appeal.

               Waiver of Appeal: In exchange for the concessions made by the
               USAO in this plea agreement, the Defendant waives the right to
               appeal the conviction or sentence imposed, except if the sentence
               imposed exceeds the statutory maximum. The Defendant also
               waives the right to attack his conviction or sentence collaterally,
               such as by way of a motion brought under 28 U.S.C. § 2255.
               However, this waiver shall not be construed to bar a claim by the
               Defendant of ineffective assistance of counsel or prosecutorial
               misconduct.

Id. at ¶ 12, PageID 2896. After the Plea Agreement was filed, Defendant appeared in open court,

was sworn to tell the truth, and answered in the affirmative all the required questions put to him

by the Court to ensure that his plea was voluntary, knowing, and intelligent (Transcript, ECF No.

1251). In particular, he made no complaint about the representation he had received or the quality

of the Spanish translation provided. He agreed that he understood the terms of the Plea Agreement

pursuant to which he was pleading guilty because he was in fact guilty, and that the facts recited

in the Statement of Facts attached to the Plea Agreement were true. The transcript reveals the

Court expressly told Defendant at sentencing that there was a fourteen-day limit on filing a notice

of appeal (ECF No. 1055, PageID 4254).

       The Court concludes that Magistrate Judge Deavers’ calculation of the time limit for filing

a § 2255 motion in this case is correct. The Court further finds for the reasons stated by the United

States in its Response to Defendant’s Objections that Defendant is not entitled to either a later start

                                                  5
 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 6 of 7 PAGEID #: 6317




date for the calculation or to equitable tolling. The Court particularly notes Defendant’s pro se

filing of the motion for delayed appeal on December 26, 2019, a document considerably more

complex than a simple notice of appeal. The instant Motion to Vacate is therefore barred by 28

U.S.C. § 2255(f)(1).

       Moreover, the Court concludes the Motion to Vacate is without merit. Failure to file a

notice of appeal upon request constitutes ineffective assistance of trial counsel. Ludwig v. United

States, 162 F.3d 456 (6th Cir. 1998). However, counsel is under no professional obligation to

appeal unless a client requests it. Roe v. Flores-Ortega, 528 U.S. 470 (2000). The Court accepts

Attorney Menashe’s sworn statement that Defendant never made such a request or gave such an

instruction within the time allowed for appeal.

       Finally, the Court notes that United States v. Davis has no application to this case. That

case held that 18 U.S.C. § 924(c)(3)(B)’s definition of a crime of violence (the “residual” clause”)

was unconstitutionally vague. The Sixth Circuit had taken the same position several years earlier

in United States v. Taylor, 814 F.3d 340 (6th Cir. 2016). Defendant’s sentence in this case was

not enhanced because he had committed a prior crime of violence. Instead he was sentenced to

the mandatory minimum under 18 U.S.C. § 1959(a)(1) and under 18 U.S.C. § 1962(d) to a

concurrent life sentence as authorized by 18 U.S.C. § 1963(a).



Conclusion



       Upon de novo review, the Court finds no error of law or fact in the Report and

Recommendations and it is hereby ADOPTED. Defendant’s Objections are OVERRULED and

the Clerk is directed to enter judgment dismissing the Motion to Vacate with prejudice. Because



                                                  6
 Case: 2:17-cr-00164-EAS Doc #: 1344 Filed: 09/21/21 Page: 7 of 7 PAGEID #: 6318




reasonable jurists would not disagree with this conclusion, Defendant is denied a certificate of

appealability and the Court certifies to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.



September 21, 2021.

                                                                  _s/Edmund A. Sargus, Jr.
                                                                      Edmund A. Sargus, Jr.
                                                                   United States District Judge




                                               7
